Case: 14-3005    Document: 18     Page: 1   Filed: 03/06/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  HENRY E. GOSSAGE,
                      Petitioner,

                             v.

                DEPARTMENT OF LABOR,
                       Respondent.
                  ______________________

                        2014-3005
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-3330-13-0517-I-1.
                 ______________________

                      ON MOTION
                  ______________________

                        PER CURIAM.
                        ORDER
      Henry E. Gossage moves for reconsideration and “re-
 lief from Void Judgments” concerning the court’s Decem-
 ber 12, 2013 order that denied consolidation of this appeal
 with another appeal and directed him to pay the filing fee
 or submit the proper forms to waive the fee in this case.
    Upon consideration thereof,
Case: 14-3005     Document: 18       Page: 2    Filed: 03/06/2014



 2                                             GOSSAGE   v. LABOR



       IT IS ORDERED THAT:
       (1) The motions are denied.
     (2) If Gossage does not submit the filing fee or com-
 plete and return the enclosed “Motion and Declaration for
 Leave to Proceed In Forma Pauperis” within 21 days from
 the date of filing of this order, this appeal will be dis-
 missed.
      (3) Gossage’s brief is due within 30 days of the date of
 filing of this order.


                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


 s26
 (Enclosed: Motion and Declaration for Leave to Proceed In
 Forma Pauperis)